DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 13-15, 17, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 claims a three-layered multi-layered film laminate comprising five layers (barrier film, first adhesive layer, thermostable film, second adhesive layer, and slip film). Thus, it is not clear if the multi-layered film should be 3 layers or 3 or more layers. Given the use of the transition term “comprising,” for the multi-layered film, Examiner will assume the film is intended to be at least 3 layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15, 21-23, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster et al. (US Pub. 2011/0210037 A1) in view of Crawford et al. (US Pub. 2006/0287479 A1).
Regarding claims 1-6 and 27, Muenster discloses a deep-drawn multi-layer film having low water vapor permeability and oxygen permeability suitable for blister packaging (abstract) and includes a three or four layer film comprising a first layer of PVC or polyester (thermostable film), an optional second layer of polyvinylidene chloride, a third layer of polychlorofluoroethylene (hereafter “PCTFE”) (barrier layer), and a fourth layer of polyvinyl chloride or polyvinylidene chloride (slip film) ([0014]-[0018] and [0026], layers are PVC/PCTFE/PVDC or PVC, PVDC, PCTFE/PVC where the PVC layers may be replaced with polyester). The multilayer further includes one or more adhesive layers between any two layers (first and second adhesive layers) ([0028]).
The term “hot liquid dosage fillable” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate and the term "hot liquid dosage fillable" merely states the intended use for laminate with no additional limitations imposed on the structure. 
Muenster discloses using polyester as the first film layer but does not disclose the polyester being thermostable with a glass transition temperature of 90 to 140 degrees C, or 105 to 120 degrees C where the polyester film comprises 2,2,4,4,-tetramethyl-1.3-cyclobutanediol.
Crawford discloses polyesters with high glass transition temperatures made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol that may be manufactured into article such as a thermoformed article (abstract, [0002], and [0128]) where the polyesters have a glass transition temperature of 110 to 160 degrees C ([0062]).
It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyester in Muenster should be made of a polyester with a glass transition temperature of 110 to 160 degrees C where the polyester comprises 2,2,4,4-tetramethyl-1,3-cyclobutanediol as taught in Crawford to have a layer that has at least two of the following properties toughness, high glass transition temperature, high impact strength, hydrolytic stability, chemical resistance, long crystallization half-times, low ductile to brittle transition temperatures, good color and clarity, lower density, and thermoformability (Crawford, [0007]-[0008] and see Muenster, [0046] and [0048] which discloses the desire for thermoformable packaging).
Regarding claims 13-15, Muenster discloses the first and fourth layers (thermostable and slip films) having a thickness of 10 to 400 microns, and the third layer (barrier layer) having a thickness of 15 to 210 microns ([0040]) which overlap the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 21-22, Muenster discloses the multi-layer film being deep-drawable (abstract) and formed into a blister pack ([0052]). Although Muenster does not specifically disclose that the blister pack has been deep-drawn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the blister pack could be deep-drawn given Muenster does disclose the multi-layer film which forms the blister pack is deep-drawable so that the process to form the blister pack is suggested by Muenster. Muenster further does not specifically disclose the contents of the blister pack formed with the multi-layer film but does disclose generally that thermoformable packaging contains drink (liquid) ([0003]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the thermoformable multi-layer film that should be formed into a blister pack should contain a drink, i.e. liquid, as a known suitable product that is contained in thermoformable films ([0003]).
Regarding claim 23, Muenster discloses the multi-layer being formed into a blister pack ([0053]) with sealed areas ([0054]) where thermoformable multi-layers are known to contain liquids or medicines ([0003]) so that it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the blister pack could be sealed to contain liquid or medicine, i.e. an ampule, as a known use for a thermoformable multilayer.
Regarding claim 28, Muenster discloses the PCFTE layer having a thickness of 15 to 210 microns ([0040]). Muenster further discloses the laminate having a water vapor transmission rate of 0.027 to 0.034 g/(m2·24hours) ([0044]) which is considered to encompass about 0.04 g/(m2·24hours) as claimed since the term about would include values close to 0.04 such as 0.034. In the alternative if this range is considered less than the claimed range, Muenster also discloses that medication packaging may have a rate of up to 0.06 g/(m2·24hours) ([0003]) and the relationship between thickness of the layer and the water vapor transmission rate ([0010]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the water vapor transmission rate may be raised as a design choice by having thinner layers which will save in material use ([0010]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in water vapor transmission rate involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster in view of Crawford as applied to claim 1 above, and further in view of Rolando et al. (US 5,532,058) or Anada et al. (JP 2009/286920 A).
Muenster in view of Crawford discloses the laminate of claim 1 as discussed above. Muenster does not specifically disclose the adhesive being a polyurethane specifically one of the listed polyurethanes with an isocyanate or epoxy crosslinker.
Rolando discloses improved bonded properties of dry-laminated flexible substrates for polymers comprising a polyurethane with an epoxy compound as the crosslinker (abstract) where the polyurethane includes polyester-based, polyether-based and polycaprolactone-based polyurethane (col. 3, lines 38-40, col. 4, lines 13-17, and 23-42). The amount of adhesive used to bind packaging laminate materials is 0.5 to 4.0 lbs per 3000 ft2 which is about 0.83 to 6.35 g/m2 (col. 7, lines 34-37). 
Anada discloses water-based adhesives with excellent performance such as adhesion to various substrates, boil resistance, and retort resistance for use in food packaging films ([0001] and [0010]) comprising a polyolefin resin and polyether polyurethane resin which contains 1 to 30 parts by weight based on 100 parts by weight of the resin components epoxy crosslinker ([0006] and [0030]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Muenster should be the polyurethane adhesive in Rolando as an adhesive with improved bonding properties that may be applied to a wide variety of substrates including packaging laminate materials and as an adhesive that is desirable for environmental, health and safety reasons as well as being able to withstand high temperatures and humidities (Rolando, col. 1, lines 28-35 and 62-66) or should be the adhesive taught in Anada which includes a polyether polyurethane which is crosslinked with epoxy to have an adhesive with excellent performance such as adhesion to various substrates, boil resistance, and retort resistance for use in food packaging films (Anada, [0001] and [0010]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster in view of Crawford as applied to claim 14 above, and further in view of Osborne (US Pub 2015/0225151 A1).
Muenster in view of Crawford discloses the laminate of claim 14 as discussed above. Muenster further discloses the fourth layer being PDVC (polyvinylidene chloride) instead of PVD (polyvinyl chloride) ([0026]) and the layers containing additives in the amount of 15 wt % or less ([0039]) but does not disclose the additives being slip additives.
Osborn discloses a flexible, multilayer packaging film suitable for packaging an article comprising an article contact layer with a glass transition temperature of 65 to 110˚C (thermostable), a polyolefin layer, first intermediate adhesive layer, oxygen barrier layer, second intermediate adhesive layer, and exterior protective layer (slip film) (abstract) where slip agents may be added to the exterior layer ([0061]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the fourth layer in Muenster could include additives such as slip agents as taught in Osborne as a known suitable additive for a film layer in a multilayer article and to improve slip properties of a layer (Osborne, [0061]).
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster in view of Crawford as applied to claim 21 above, and further in view of Kimura et al. (US 5,972,445).
Muenster in view of Crawford discloses the laminate of claim 21 as discussed above. Muenster does not specifically disclose the blister package have a deep-draw ratio of 1:1 to 6.5:1; 1:1 to 3.5:1; or 1:1 to 2.5:1.
Kimura discloses a multilayer polyester sheet comprising a base layer with a thermoplastic polyester with a glass transition temperature of not less than 80˚C (abstract and col. 8, lines 45-51). Kimura discloses containers (ampules) made from the polyester sheet that is formed by drawing the laminate to form a molded article (col. 2, lines 50-51 and col. 3, lines 16-28). Kimura discloses that the draw ratio may be 0.01 to 10 times (0.01:1 to 10:1) (col. 12, lines 14-19) where the molded article may be used in a variety of packaging including blister packaging and are suited for food containers that are hot filled or as containers of drinks, alcoholics, jelly, jam and the like (col. 12, lines 54-65).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the multi-layer film in Muenster in view of Crawford should also be drawn at a ratio of 0.01 to 10 times to be formed into a molded container like a blister packaging that may be hot filled or contain liquids, jellies or jam as taught in Kimura as a conventionally known use for multilayer laminates that are intended to be thermoformed to form packages (Kimura, col. 2, lines 50-51, col. 3, lines 16-28, and col. 12, lines 7-13 and lines 54-65). 
Claims 7, 9, 11, 12, 16, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster in view of Crawford and Rolando.
Muenster discloses a deep-drawn multi-layer film having low water vapor permeability and oxygen permeability suitable for blister packaging (abstract) and includes a three or four layer film comprising a first layer of PVC or polyester (thermostable film), an optional second layer of polyvinylidene chloride, a third layer of polychlorofluoroethylene (hereafter “PCTFE”) (barrier layer), and a fourth layer of polyvinyl chloride or polyvinylidene chloride (slip film) ([0014]-[0018] and [0026], layers are PVC/PCTFE/PVDC or PVC, PVDC, PCTFE/PVC where the PVC layers may be replaced with polyester). The multilayer further includes one or more adhesive layers between any two layers (first and second adhesive layers) ([0028]).
The term “hot liquid dosage fillable” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate and the term "hot liquid dosage fillable" merely states the intended use for laminate with no additional limitations imposed on the structure. 
Muenster discloses a polyester film layer but does not disclose the polyester being thermostable.
Crawford discloses polyesters with high glass transition temperatures made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol that may be manufactured into article such as a thermoformed article (abstract, [0002], and [0128]) where the polyesters have a glass transition temperature of 110 to 160 degrees C (thermostable) ([0062]).
It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyester in Muenster should be made of a polyester with a glass transition temperature of 110 to 160 degrees C where the polyester comprises 2,2,4,4-tetramethyl-1,3-cyclobutanediol as taught in Crawford to have a layer that has at least two of the following properties toughness, high glass transition temperature, high impact strength, hydrolytic stability, chemical resistance, long crystallization half-times, low ductile to brittle transition temperatures, good color and clarity, lower density, and thermoformability (Crawford, [0007]-[0008] and see Muenster, [0046] and [0048] which discloses the desire for thermoformable packaging).
Muenster does not specifically disclose the adhesive being a polyurethane specifically one of the listed polyurethanes and epoxy crosslinker with a coating amount of 1.5 to 14 g/m2 or 4.5 to 14 g/m2.
Rolando discloses improved bonded properties of dry-laminated flexible substrates for polymers comprising a polyurethane with an epoxy compound as the crosslinker (abstract) where the polyurethane includes polyester-based, polyether-based and polycaprolactone-based polyurethane (col. 3, lines 38-40, col. 4, lines 13-17, and 23-42). The amount of adhesive used to bind packaging laminate materials is 0.5 to 4.0 lbs per 3000 ft2 which is about 0.83 to 6.35 g/m2 (col. 7, lines 34-37). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Muenster should be the polyurethane adhesive in Rolando as an adhesive with improved bonding properties that may be applied to a wide variety of substrates including packaging laminate materials and as an adhesive that is desirable for environmental, health and safety reasons as well as being able to withstand high temperatures and humidities (Rolando, col. 1, lines 28-35 and 62-66).
Claims 7, 9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster in view of Crawford and Anada.
Muenster discloses a deep-drawn multi-layer film having low water vapor permeability and oxygen permeability suitable for blister packaging (abstract) and includes a three or four layer film comprising a first layer of PVC or polyester (thermostable film), an optional second layer of polyvinylidene chloride, a third layer of polychlorofluoroethylene (hereafter “PCTFE”) (barrier layer), and a fourth layer of polyvinyl chloride or polyvinylidene chloride (slip film) ([0014]-[0018] and [0026], layers are PVC/PCTFE/PVDC or PVC, PVDC, PCTFE/PVC where the PVC layers may be replaced with polyester). The multilayer further includes one or more adhesive layers between any two layers (first and second adhesive layers) ([0028]).
The term “hot liquid dosage fillable” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate and the term "hot liquid dosage fillable" merely states the intended use for laminate with no additional limitations imposed on the structure. 
Muenster discloses a polyester film layer but does not disclose the polyester being thermostable.
Crawford discloses polyesters with high glass transition temperatures made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol that may be manufactured into article such as a thermoformed article (abstract, [0002], and [0128]) where the polyesters have a glass transition temperature of 110 to 160 degrees C (thermostable) ([0062]).
It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyester in Muenster should be made of a polyester with a glass transition temperature of 110 to 160 degrees C where the polyester comprises 2,2,4,4-tetramethyl-1,3-cyclobutanediol as taught in Crawford to have a layer that has at least two of the following properties toughness, high glass transition temperature, high impact strength, hydrolytic stability, chemical resistance, long crystallization half-times, low ductile to brittle transition temperatures, good color and clarity, lower density, and thermoformability (Crawford, [0007]-[0008] and see Muenster, [0046] and [0048] which discloses the desire for thermoformable packaging).
Muenster does not specifically disclose the adhesive being a polyurethane specifically one of the listed polyurethanes and epoxy crosslinker.
Anada discloses water-based adhesives with excellent performance such as adhesion to various substrates, boil resistance, and retort resistance for use in food packaging films ([0001] and [0010]) comprising a polyolefin resin and polyether polyurethane resin which contains 1 to 30 parts by weight based on 100 parts by weight of the resin components epoxy crosslinker ([0006] and [0030]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Muenster should be the polyurethane adhesive Anada which includes a polyether polyurethane which is crosslinked with epoxy to have an adhesive with excellent performance such as adhesion to various substrates, boil resistance, and retort resistance for use in food packaging films (Anada, [0001] and [0010]).
Claims 29 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster in view of Crawford and Anada.
Muenster discloses a deep-drawn multi-layer film having low water vapor permeability and oxygen permeability suitable for blister packaging (abstract) and includes a three or four layer film comprising a first layer of PVC or polyester (thermostable film), an optional second layer of polyvinylidene chloride, a third layer of polychlorofluoroethylene (hereafter “PCTFE”) (barrier layer), and a fourth layer of polyvinyl chloride or polyvinylidene chloride (slip film) ([0014]-[0018] and [0026], layers are PVC/PCTFE/PVDC or PVC, PVDC, PCTFE/PVC where the PVC layers may be replaced with polyester). The multilayer further includes one or more adhesive layers between any two layers (first and second adhesive layers) ([0028]).
The term “hot liquid dosage fillable” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate and the term "hot liquid dosage fillable" merely states the intended use for laminate with no additional limitations imposed on the structure. 
Muenster discloses a polyester film layer but does not disclose the polyester being thermostable.
Crawford discloses polyesters with high glass transition temperatures made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol that may be manufactured into article such as a thermoformed article (abstract, [0002], and [0128]) where the polyesters have a glass transition temperature of 110 to 160 degrees C (thermostable) ([0062]).
It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyester in Muenster should be made of a polyester with a glass transition temperature of 110 to 160 degrees C where the polyester comprises 2,2,4,4-tetramethyl-1,3-cyclobutanediol as taught in Crawford to have a layer that has at least two of the following properties toughness, high glass transition temperature, high impact strength, hydrolytic stability, chemical resistance, long crystallization half-times, low ductile to brittle transition temperatures, good color and clarity, lower density, and thermoformability (Crawford, [0007]-[0008] and see Muenster, [0046] and [0048] which discloses the desire for thermoformable packaging).
Muenster does not specifically disclose the adhesive being a polyurethane specifically one of the listed polyurethanes and 12.8 to 15 wt% epoxy crosslinker.
Anada discloses water-based adhesives with excellent performance such as adhesion to various substrates, boil resistance, and retort resistance for use in food packaging films ([0001] and [0010]) comprising a polyolefin resin and polyether polyurethane resin which contains 1 to 30 parts by weight based on 100 parts by weight of the resin components epoxy crosslinker ([0006] and [0030]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Muenster should be the polyurethane adhesive Anada which includes a polyether polyurethane which is crosslinked with 1 to 30 parts by weight epoxy to have an adhesive with excellent performance such as adhesion to various substrates, boil resistance, and retort resistance for use in food packaging films (Anada, [0001] and [0010]).

Response to Arguments
Applicant’s arguments, see page 13, filed 3/30/2022, with respect to the rejection(s) of claim(s) 7, 9, 11, 12, and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muenster in view of Crawford and Rolando.
Applicant's remaining arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
Applicant argues Muenster does not disclose the claimed invention where the three-layer embodiment in Muenster has an outer layer of polychlorotrifluoroethylene so does not disclose incorporating the PCTFE layer as a middle layer, Muenster does not disclose the claimed polyurethane adhesive, and Muenster does not disclose a single outermost slip film where Applicant argues the Figures in Muenster has a PVDC layer attached to an PVC layer. Applicant argues Crawford fails to cure the deficiencies of Muenster where Crawford does not disclose a laminate or the claimed polyurethane adhesive. Applicant further argues there is no motivation to combine Muenster and Crawford. Regarding the combination with Rolando, Applicant argues Rolando does not teach the claimed layers to form a laminate. Applicant further argues that the crosslinker in the polyurethane consists of epoxy but Rolando requires the use of aziridine or carboiimide crosslinkers so such a modification would render it unfit for its stated purpose. Applicant further argues there is no motivation to combine Muenster and Crawford with Osborne or Kimura. 
Examiner respectfully disagrees. In response to applicant's argument that the claimed invention has a previously unknown balance of temperature resistance, ease of thermoforming, low temperature toughness, strength, barrier, cohesion, clarity, and adequate slip and reduced interlaminar cohesive failure with the use of the claimed adhesive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that any of Crawford, Rolando, Osborne, or Kimura do not contain the layers as claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the cited teachings in the secondary or tertiary references are to give definition to some of the broadly taught components in Muenster which is also the motivation to combine the references (see paragraphs 10, 19, 23, 27, 33, and 36 above for further discussion on the motivation to combine the references). For example, Muenster teaches using polyester as a layer but does not describe a specific polyester (Muenster, [0019]) where Crawford teaches a polyester that would be advantageous to use in the laminate of Muenster. Similarly, Rolando teaches an advantageous adhesive where Muenster gives only a general description to use an adhesive (Muenster, [0028]); Osborne teaches additives to include in the slip layer where Muenster provides only the base material for the layer; and Kimura provides specific draw ratios where Muenster generally discloses that the laminate is deep-drawable (Muenster, abstract). Thus, the secondary and tertiary references are not required to contain all the details of the claimed invention but instead are used to define the components taught in Muenster.
Regarding the arguments over Muenster, Muenster describes more than one embodiment, so although one embodiment may have the characteristics set forth by Applicant, Muenster also specifically describes embodiments with a middle layer of PCTFE (polychlorotrifluoroethylene), one outer layer of polyester and a second outer layer of PVDC (see paragraph [0026]: “layer structures made of PVC/PCTFE/PVDC” where first layer includes instead of PVC, polyester). Thus, Muenster is considered to disclose the specific three-layer structure as claimed and further a single outer layer which is PVDC as in new claim 29. Thus, Muenster is considered to disclose the layer structure as claimed. 
Regarding the combination with Rolando and the argument that Rolando requires more crosslinkers than are claimed. The claim language is to adhesive layers that comprise a crosslinker. The use of the transition term “comprises” is open ended so that additional components beyond the claimed components may be present in the composition (see MPEP 2111.03 I.). Rolando is considered to teach a crosslinker that consists of epoxy (abstract) along with other crosslinkers which are not claimed but which can be present because of the use of the transitional term “comprising” and because no limit is given to the number of crosslinkers in the polyurethane adhesive. Thus, the combination of Muenster with Rolando is considered proper. 
For the reasons discussed above, Muenster is considered to disclose the three-layered laminate as claimed when combined with Crawford, and further with Rolando, Osborne, and Kimura as discussed above. Thus, the 35 USC 103 rejection over claims 1-6, 8, 13-15,17, and 21-28 is respectfully maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783